U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                               No. ACM 39067
                          ________________________

                            UNITED STATES
                                Appellee
                                      v.
                        Coury W. HARRISON
             Staff Sergeant (E-5), U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                         Decided 20 October 2017
                          ________________________

Military Judge: Donald R. Eller, Jr. (arraignment); Christopher S.
Leavey.
Approved sentence: Dishonorable discharge, confinement for 5 years,
forfeiture of all pay and allowances, and reduction to E-1. Sentence ad-
judged 13 January 2016 by GCM convened at Royal Air Force Milden-
hall, United Kingdom.
For Appellant: Major Allen S. Abrams, USAF.
For Appellee: Major Mary Ellen Payne, USAF; Gerald R. Bruce, Esquire.
Before MAYBERRY, JOHNSON, and MINK, Appellate Military Judges.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                       ________________________


PER CURIAM:
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to Appellant’s substantial rights occurred. Articles
                    United States v. Harrison, No. ACM 39067


59(a) and 66(c), Uniform Code of Military Justice, 10 U.S.C. §§ 859(a), 866(c).
Accordingly, the approved findings and sentence are AFFIRMED. *


                   FOR THE COURT


                   KATHLEEN M. POTTER
                   Acting Clerk of the Court




*We note that the convening authority’s memorandum dated 4 February 2016, denying
Appellant’s request for deferment and waiver of forfeitures and deferment of reduction
in rank, failed to articulate the reasons for the denial of Appellant’s request for defer-
ment of forfeitures and reduction in rank as required by Rule for Courts-Martial
1101(c)(3). See United States v. Jalos, No. ACM 39138, 2017 CCA LEXIS 607, at *5–6
(A.F. Ct. Crim. App. 5 Sep. 2017) (unpub. op.). However, our review of the record of
trial reveals no colorable showing of possible prejudice as a result of the convening
authority’s error and we conclude that no relief is warranted.




                                            2